DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “approximately 50 degrees” in line 2, which is a relative term that renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close numerically one must be so as to be approximately 50 degrees.
Claim 8 recites “a motor coupled to the actuatable member via a belt such that the motor moves the actuatable member by moving the belt” in lines 1-2, which appears to include the method step “such that the motor moves the actuatable member by moving the belt”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 9 recites “the frame” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “data indicative of the force exerted on the actuatable member” in lines 20-21, but it is not clear if this recitation is the same as, related to, or different from “data indicative of a force exerted on the actuatable member” in claim 9, lines 10-11.  If they are the same the recitation in lines 20-21 should be “the data indicative of the force exerted on the actuatable member”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claims 10-11 are rejected by virtue of their dependence from claim 9.
Claim 10 recites “wherein the one or more test parameters comprise one or both of the following: a time duration of movement of the actuatable member from the first position to the second position; a time duration of holding the actuatable member in the second position; and a time duration of movement of the actuatable member from the second position to the first position” in lines 1-7, but it is not clear what is meant by “or both of the following” since the list comprises three items and “both” is used in relation to two items.  Does the recitation mean “one or more” or “one or all”?  Clarification is required.
Claim 12 recites “a sensor that is configured to collect data indicative of a force exerted on the actuatable member” in lines 8-10 and the step of “sensing, via the sensor, data indicative of the force exerted on the actuatable member” in line 17, which renders the claim indefinite.  First, is “data indicative of the force exerted on the actuatable member” in line 17 supposed to be the same as, related to, or different from “data indicative of a force exerted on the actuatable 
Claims 13-17 are rejected by virtue of their dependence from claim 12.
Claim 13 recites “approximately one second” in lines 2 and “approximately ten seconds” in line 2, which are relative terms that renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close numerically one must be so as to be considered approximately a particular number.
Claim 14 is rejected by virtue of their dependence from claim 13.
Claim 14 recites “wherein the data indicative of the force exerted on the actuatable member is sensed while holding the actuatable member in the second position” in lines 1-2, which seems to contradict the recitation “sensing, via the sensor, data indicative of the force exerted on the actuatable member while actuating the actuatable member between the first position and the second position” of claim 12, lines 17-18. It is not clear when the data is sensed.  Is it while holding the actuatable member in the second position (claim 14) or while actuating the actuatable member between the first position and the second position (claim 12)?  Clarification is required. 

Claim 16 recites “approximately one-half seconds” in lines 2 and “approximately three seconds” in line 2, which are relative terms that renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close numerically one must be so as to be considered approximately a particular number. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,836,894 (Sarvazyan).
With respect to claim 1, Sarvazyan teaches an apparatus for determining biomechanical properties of tissue, the apparatus comprising: 

a shaft (the tube 111 of Sarvazyan; the tube 306 of Sarvazyan) having a longitudinal axis; and 
an actuatable member pivotally coupled to the shaft, the actuatable member comprising: 
a base (the support structure inside the outer shell of the tip 102 of Sarvazyan; the cross-hatched member inside the tip 301 of Sarvazyan); and 
a tip (the outer shell of the tip 102 of Sarvazyan; the outer shell of the tip 301 of Sarvazyan) configured to be coupled to the base, the tip having a sensor (the pressure sensors 101 of Sarvazyan; the pressure sensors 302 of Sarvazyan) that is configured to collect data indicative of a force exerted on the actuatable member; 
wherein the actuatable member is movable relative to the shaft between a first position and a second position in which the tip is farther from the longitudinal axis of the shaft than when the actuatable member is in the first position (compare FIGS. 10A with 10 C of Sarvazyan; FIGS. 15A, 15C of Sarvazyan). 
With respect to claim 2, Sarvazyan teaches that the shaft (the tube 306 of Sarvazyan) includes a stop (the distal rim of the tube 306 proximate the hinge axis 305 of the tube 306 of Sarvazyan; see FIGS. 15A, 15C of Sarvazyan) configured to limit pivotal movement of the actuatable member relative to the shaft. 

With respect to claim 4, Sarvazyan teaches that the tip is configured to be detachably coupled to the base (the outer shell of the tip 102 of Sarvazyan is a separate component from the support structure inside the outer shell of the tip 102 such that it is considered to be detachably coupled; the cross-hatched member inside the tip 301 of Sarvazyan is a separate component from the outer shell of the tip 301 such that it is considered to be detachably coupled). 
With respect to claim 5, Sarvazyan teaches that the tip (the outer shell of the tip 102 of Sarvazyan; the outer shell of the tip 301 of Sarvazyan) comprises a sensor cover (the sheath 113 of Sarvazyan; the sheath 324 or 326 of Sarvazyan) configured to transfer the force exerted on the actuatable member to the sensor. 
With respect to claim 7, Sarvazyan teaches an actuator (the motors 121, 122 and cables 106, 109 of Sarvazyan) configured to move the actuatable member between the first position and the second position. 
With respect to claim 8, Sarvazyan teaches that the actuator comprises a motor (the motors 121, 122 of Sarvazyan) coupled to the actuatable member via a belt (the cables 106, 109 of Sarvazyan) such that the motor moves the actuatable member by moving the belt. 
With respect to claim 12, Sarvazyan teaches a method for determining biomechanical properties of tissue, the method comprising:
inserting a distal end of an apparatus into an insertion site on a patient (the insertion step of FIG. 19 of Sarvazyan), wherein the apparatus comprises: 

a shaft (the tube 111 of Sarvazyan; the tube 306 of Sarvazyan) having a longitudinal axis; and 
an actuatable member pivotally coupled to the shaft, wherein: the actuatable member comprises a sensor (the pressure sensors 101 of Sarvazyan; the pressure sensors 302 of Sarvazyan) that is configured to collect data indicative of a force exerted on the actuatable member, the actuatable member is movable relative to the shaft between a first position and a second position in which a tip of the actuatable member (the outer shell of the tip 102 of Sarvazyan; the outer shell of the tip 301 of Sarvazyan) is farther from the longitudinal axis of the shaft than when the actuatable member is in the first position (compare FIGS. 10A with 10 C of Sarvazyan; FIGS. 15A, 15C of Sarvazyan); 
actuating the actuatable member between the first position to the second position (compare FIGS. 10A with 10 C of Sarvazyan; FIGS. 15A, 15C of Sarvazyan);
sensing, via the sensor, data indicative of the force exerted on the actuatable member while actuating the actuatable member between the first position and the second position (col. 14 of Sarvazyan). 
With respect to claim 17, Sarvazyan teaches curve-fitting a viscoelastic model to the data sensed by the sensor (cols. 8-9 of Sarvazyan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvazyan, in view of U.S. Patent Application Publication No. 2008/0312497 (Elmouelhi).
Sarvazyan teaches an apparatus for determining biomechanical properties of tissue, the apparatus comprising: an elongated body having a proximal end and a distal end, the elongated body including: a shaft (the tube 111 of Sarvazyan; the tube 306 of Sarvazyan) having a longitudinal axis.  Elmouelhi teaches that gradations that may aid the user in positioning the elongated structures within the patient (paragraphs 0004 and 0046 of Elmouelhi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place gradations on the tube 111 of Sarvazyan so as to aid the user in positioning the tube 111 within the patient.  Thus, the combination teaches or suggests that the body includes gradations configured to indicate a distance relative to the sensor (the graduation of Elmouelhi). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvazyan, in view of U.S. Patent Application Publication No. 2007/0299301 (Uchiyama), and further in view of U.S. Patent Application Publication No. 2017/0119411 (Shah).
Sarvazyan discloses that the pressure exerted by the probe and the rate of movement of the probe may be adjusted (col. 14, lines 20-60 of Sarvazyan).  Uchiyama discloses that such elongated medical instruments having motors and other positional controls, can be controlled by 
With respect to the adjustments in pressure and rate of movement of the probe, Sarvazyan discloses there may be adjustments (col. 14, lines 20-60 of Sarvazyan), which suggests variations based on accuracy and desired resolution.  As such, the placement, duration, and speed of the tip during measurements are results-effective variables that would have been optimized through routine experimentation based on the factors of accuracy and desired resolution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the placement, duration, and speed of the tip during measurements so as to obtain the desired accuracy and desired resolution.
With respect to claim 9, the combination teaches or suggests a system for determining biomechanical properties of tissue, the system comprising:
an apparatus coupled to the frame (the handle 114 of Sarvazyan), wherein the apparatus includes: 
an elongated body having a proximal end and a distal end, the elongated body including: 

an actuatable member pivotally coupled to the shaft, the actuatable member comprising: 
a base (the support structure inside the outer shell of the tip 102 of Sarvazyan; the cross-hatched member inside the tip 301 of Sarvazyan); and 
a tip (the outer shell of the tip 102 of Sarvazyan; the outer shell of the tip 301 of Sarvazyan) configured to be coupled to the base, the tip having a sensor (the pressure sensors 101 of Sarvazyan; the pressure sensors 302 of Sarvazyan) that is configured to collect data indicative of a force exerted on the actuatable member; wherein the actuatable member is movable relative to the shaft between a first position and a second position in which the tip is farther from the longitudinal axis of the shaft than when the actuatable member is in the first position (compare FIGS. 10A with 10 C of Sarvazyan; FIGS. 15A, 15C of Sarvazyan); 
an actuator (the motors 121, 122 and cables 106, 109 of Sarvazyan), the actuator configured to move the actuatable member between the first position and the second position; 

a controller (paragraph 0247 of Uchiyama and the computer device of Sarvazyan; the above 103 analysis regarding the placement, duration, and speed of the tip during the measurements) configured to control the actuator based on the one or more test parameters and receive, from the sensor, data indicative of the force exerted on the actuatable member. 
With respect to claim 10, the combination teaches or suggests that the one or more test parameters comprise one or both of the following: a time duration of movement of the actuatable member from the first position to the second position; a time duration of holding the actuatable member in the second position; and a time duration of movement of the actuatable member from the second position to the first position (the above 103 analysis regarding the placement, duration, and speed of the tip during the measurements). 
With respect to claim 11, the combination teaches or suggests that the tip is configured to be detachably coupled to the base (the outer shell of the tip 102 of Sarvazyan is a separate component from the support structure inside the outer shell of the tip 102 such that it is considered to be detachably coupled; the cross-hatched member inside the tip 301 of Sarvazyan is a separate component from the outer shell of the tip 301 such that it is considered to be detachably coupled). 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvazyan.

In view of the above, the operational parameter of holding the actuatable member in the second position for approximately one second to approximately ten seconds (claim 13), wherein the actuatable member is actuated from the first position to the second position in approximately one-half seconds to approximately three seconds (claim 15), and wherein the actuatable member is actuated from the second position to the first position in approximately one-half seconds to approximately three seconds (claim 16) would have been obvious. 
With respect to claim 14, Sarvazyan teaches or suggests that the data indicative of the force exerted on the actuatable member is sensed while holding the actuatable member in the second position (col. 14 of Sarvazyan). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unity 3791